DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 43-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 43, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 43, and specifically comprising the limitation directed to at least one of the plurality of flexible electrical-connectors comprising two halves flexibly coupled together, the two halves made of a rigid material, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 44-51, the claims are allowable for the reasons given in claim 43 because of their dependency status from claim 43.
Regarding claim 52, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 52, and specifically comprising the limitation directed to a flexible housing structure, the flexible housing structure comprising a plurality of cells for receiving the plurality of LED display submodules such that the plurality of LED display submodules are flexibly coupled to each other to form a flexible display surface; and a plurality of flexible electrical conductors embedded in the flexible housing structure, in combination with the remaining limitations. This limitation 
Regarding claims 53-55, the claims are allowable for the reasons given in claim 52 because of their dependency status from claim 52.
Regarding claim 56, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 56, and specifically comprising the limitation directed to each first attachment structure comprises two halves flexibly coupled together; wherein each half is made of a rigid material and comprises one of the second coupling structures, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 57-63, the claims are allowable for the reasons given in claim 56 because of their dependency status from claim 56.
The International Search Report and Written Opinion was thoroughly reviewed. However the Applicant has amended the claims in the instant application to include the subject matter of claims 11, 18 and 30, indicated as novel, into new independent claims 43, 52 and 56, respectively. This limitations were not found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior are considered pertinent to the instant application because discloses similar flexible display devices.
US 20200161287 A1
US 20180373293 A1
US 20170351475 A1
US 9640516 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE M DIAZ/Examiner, Art Unit 2879           

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879